Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Swidler on 4/14/2021.

The application has been amended as follows: 





1-12     (Cancelled)
 
      13.       (New) A method of producing Δ9-THC consisting essentially of:
extracting Δ9-THC carboxylic acid from cannabis flowers using heptane to obtain a heptane extract;
filtering the heptane extract to remove solid plant matter;
separating the Δ9-THC carboxylic acid from the heptane extract by contacting the heptane extract with sodium chloride water adjusted to a pH range of 13.2 to 13.4 using an inorganic base to form a liquid mixture;
stirring the liquid mixture; and
leaving the liquid mixture to settle;

separating out the oily layer from the other two layers by a separatory funnel to yield Δ9-THC.
 
            14.       (New) The method of claim 13, further consisting essentially of suspending the oily layer in an aqueous solvent consisting essentially of sodium chloride and an inorganic base to adjust the aqueous solvent to a pH of 13.2 to 13.4 to convert Δ9-THC carboxylic acid to Δ9-THC carboxylic salt.
 
            15.       (New) The method of claim 14, further consisting essentially of extracting Δ9-THC carboxylic salt with an organic solvent.
 
            16.       (New) The method of claim 15, wherein the organic solvent is tert-butyl methyl ether.

            17.       (New) The method of claim 15, further consisting essentially of converting the Δ9-THC carboxylic acid salt in the organic solvent back to Δ9-THC carboxylic acid by adding an aqueous solvent consisting essentially of sodium chloride and an inorganic base to adjust the aqueous solvent to a pH of 13.2 to 13.4 and a strong inorganic acid into the Δ9-THC carboxylic salt in organic solvent mixture.
 
      18.       (New) The method of claim 17, further consisting essentially of:
washing the resulting mixture with a sodium chloride water solution to form an organic solvent layer and an aqueous layer; and
separating the organic solvent layer from the aqueous layer,
wherein the organic solvent layer consists essentially of Δ9-THC carboxylic acid in water and organic solvent.
 

removing water from the Δ9-THC carboxylic acid in water and organic solvent mixture using Na2SO4;
removing the organic solvent using vacuum to give a crude solid consisting essentially of Δ9-THC carboxylic acid;
dissolving the solid in pentane;
treating the crude solid containing Δ9-THC carboxylic acid dissolved in pentane with active carbon to remove non-THC cannabinoids;
removing the pentane using vacuum; and
filtering to obtain a Δ9-THC carboxylic acid solid.
 
      20.       (New) The method of claim 19, further consisting essentially of:
dissolving the Δ9-THC carboxylic acid solid with an alcohol and adding the mixture into boiling water;

cooling the mixture to room temperature and adding a sodium chloride solution into the mixture;
wherein the Δ9-THC carboxylic acid is decarboxylated to convert Δ9-THC carboxylic acid to Δ9-THC.
 
            21.       (New) The method of claim 20, wherein the alcohol is ethanol, isopropyl alcohol, propyl alcohol, or butyl alcohol.
 
            22.       (New) The method of claim 20, further consisting essentially of extracting the Δ9-THC using n-pentane 1 to 3 times.
 
23.       (New) The method of claim 22, further consisting essentially of purifying the Δ9-THC by removing water using Na2SO4 and removing n-pentane by a vacuum.

the closest prior art is US 7,592,488 B2 which teaches using cannabis and heptane but in a completely different situation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655